DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on October 22, 2021 is acknowledged.  The traversal is on the ground(s) that the office action has not established a prima facie case for Species election.  This is found persuasive and therefore the restriction requirement submitted on June 23, 2021 has been withdrawn.

Specification
The abstract of the disclosure is objected to because the current abstract is not in a proper format, i.e. the WIPO version of the abstract is not on a separate sheet.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 73-99 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claims 73-76 and 78 recites the limitation "the superior laryngeal nerve."  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 73-81, 83-84, 86 & 88-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar Arun et al. (WO 2017/149437) in view of Maschino et al. (US 2007/0027483).

Sridhar Arun et al. discloses;

73.  A method of treating a disease in a subject comprising implanting in said subject an apparatus or system (e.g., element 100) for stimulating the neural activity o (e.g., via the disclosed modulation of neural activity of an osteoneural nerve, pp 1, line 24-31), said apparatus or system comprising at least one actuator (e.g., via the disclosed transducer 102) configured to apply a signal to said at least one SLN or CST of the subject and a controller (e.g., element 104) coupled to the at least one actuator, the controller controlling the signal to be applied by the at least one actuator (e.g., pp 11, lines 25-37), wherein the signal stimulates the neural activity of to produce a physiological response in the subject; 1) 

74.  The method of claim 73, wherein said signal stimulates the neural activity of at least one SLN and wherein said physiological response is selected from the group consisting of: an increase in circulating calcitonin, an increase in bone density, a decrease in bone resorption, an increase in bone formation and a combination thereof (e.g., pp. 15, lines 24-28).

75. The method of claim 73, wherein said signal stimulates the neural activity of at least one CST and wherein said physiological response is selected from the group consisting of: a decrease in circulating calcitonin, a decrease in circulating T4, an increase in circulating PTH, a decrease in bone density, an increase in bone resorption, a decrease in bone formation and a combination thereof (e.g., pp. 15, lines 24-28).

76.  An apparatus (e.g., via the disclosed neuromodulation apparatus 100) for stimulating the neural activity of a patient, the apparatus comprising: an actuator (e.g., via the disclosed transducer 102) configured to apply a signal to said at least one SLN of the patient; and a controller (e.g., element 104) coupled to the actuator, the controller controlling the signal to be applied by the actuator, wherein the signal stimulates the neural activity of the SLN to produce a physiological response in the patient [e.g., (pp. 11, lines 25-37) & (pp. 12, line 19-37)].



78.  An apparatus for stimulating the neural activity (e.g., via the disclosed neuromodulation apparatus 100), the apparatus comprising: an actuator (e.g., via the disclosed transducer 102) configured to apply a signal to said at least one CST of the patient; and a controller (e.g., element 104) coupled to the actuator, the controller controlling the signal to be applied by the actuator, wherein the signal stimulates the neural activity of the CST to produce a physiological response in the patient [e.g., (pp. 11, lines 25-37) & (pp. 12, line 19-37)].

79. The apparatus according to claim 78, wherein the physiological response is one or more of: a decrease in circulating calcitonin, a decrease in circulating T4, an increase in circulating PTH, a decrease in bone density, an increase in bone resorption or a decrease in bone formation (e.g., pp. 15, lines 24-28).

80. The apparatus according to claim 77, wherein the signal is selected from the group consisting of an electrical signal, an optical signal, an ultrasonic signal and a thermal signal [e.g., via the disclosed nerve modulation apparatus using the transducer to apply voltage or current (pp. 13, lines 3-19)].

81. The apparatus according to claim 76, wherein the signal is an electrical signal, and the one or more actuators configured to apply said electrical signal is an electrode [e.g., (pp. 13. Lines 3-19) & (pp. 17, lines 31-35)].



83.  The apparatus according to claim 76, wherein the signal comprises an alternating current (AC) waveform or a direct current (DC) waveform [e.g., (pp. 13. Lines 3-19) & (pp. 17, lines 31-35)].

84.  The apparatus according to claim 76, wherein the signal comprises an electrical signal having a frequency of 0.1-100 Hz [e.g., (pp. 13, lines 9-28) & (pp, 18, lines 3-9)].


86.  The apparatus according to claim 76, wherein the signal has an current of 500 pA or less [e.g., (pp. 13, lines 9-28) & (pp, 18, lines 3-9)].

88.  The apparatus according to claim 76, wherein the actuator applies the signal intermittently (e.g., pp. 16, lines 36-40).

89. The apparatus according to claim 76, wherein the actuator applies the signal continuously (e.g., pp. 16, lines 36-40).

90.  The apparatus according to claim 76, wherein the apparatus further comprises a detector element to detect one or more physiological parameters in the patient (e.g., pp. 17, lines 3-8).

91. The apparatus according to claim 76, wherein the controller is coupled to said detector element, and causes the signal to be applied when the physiological parameter is detected to be meeting or exceeding a predefined threshold value (e.g., pp. 17, lines 3-8).

92.  The apparatus according to claim 91, wherein one or more of the detected physiological parameters is selected from the group consisting of sympathetic tone, parasympathetic tone, circulating calcitonin, circulating T4, circulating T3, or circulating PTH (e.g., pp. 15, lines 24-39).

93. The apparatus according to claim 91, wherein the one or more detected physiological parameters comprise an action potential or pattern of action potentials in a nerve of the patient, wherein the action potential or pattern of action potentials is associated with a calcitonin-associated disease (e.g., pp. 15, lines 24-39).

94.  The apparatus according to claim 91, wherein the one or more detected physiological parameters comprise an action potential or pattern of action potentials in a nerve of the patient, wherein the action potential or pattern of action potentials is associated with a thyroxine-associated disease (e.g., pp. 15, lines 24-39).


98.  The apparatus according to claim 76, wherein the stimulation of neural activity as a result of the one or more actuators applying the signal is substantially persistent [e.g., (pp. 16, lines 21-40)-(pp. 17, lines 1-20)].

99. The apparatus according to claim 77 wherein the apparatus is suitable for at least partial implantation into the patient (e.g., pp/ 12, line 19-37).

	

2.	Claim 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar Arun et al. (WO 2017/149437) in view of Maschino et al. (US 2007/0027483) as applied to claims 73-81, 83-84, 86 & 88-99  above, and further in view of Boggs, II (US 2015/0105840).

	Sridhar Arun et al. and Maschino et al. disclose the claimed invention having an apparatus for stimulating neural activity of at least one cervical sympathetic trunk, said apparatus comprising an electrode that applies an electrical signal except wherein said electrode is a cuff electrode.  Boggs, II teaches that it is known in the art to utilize systems and methods using electrodes surgically implanted .  

3.	Claim 85, 87 & 100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sridhar Arun et al. (WO 2017/149437) in view of Maschino et al. (US 2007/0027483) as applied to claims 73-81, 83-84, 86 & 88-99  above, and further in view of one having ordinary skill in the art.
	Sridhar Arun et al. and Maschino et al. disclose the claimed invention having an apparatus and method of utilizing applied electrical stimulation via an electrical signal and/or waveform to a SLN and CST nerve except wherein signal has a signal intensity of 0.1T-5.0T.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the signal and/or waveform with having a signal intensity of 0.1T-5.0, since it has been held that discovering an optimum value of a result effective variable, i.e. an optimum stimulation value, involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 19800).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792